Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 1 of 77

UNITED STATES DISTRICT COURT

FOR THE

EASTERN DISTRICT OF PHILADELPHIA DIVISION

NOBLE DREW ALI, et al

Plaintiff,
Vs

XAVIER MOSLEY, et al

Defendant,

 

 

Case No.: 5:18-cv-56556

NOTICE OF FEDERAL REMOVAL
PURSUANT TO TITLE 28 § 1441 §1443
AND § 1446

RE: JOINDER CASE NO.
15FL.02801WITH ABOVE CAPTIONED
FEDERAL CASE

PRAECIPE TO ENTER WRIT OF EMERGENCY MANDAMUS EXHIBITS AND
NOTICE OF EMERGENCY INJUNCTION REMOVAL TO FEDERAL COURT
PURSUANT TITLE 28 1441, 1443 AND 1446 TO TO CLERK OF COURTS:

Kindly enter this Instrument titled: Writ of Mandamus, Exhibits Notice of
Emergency Injunction, Rémoval to Federal Court pursuant Title 28 1441, 1443 and 1446

for the above captioned case.

ln Honour,

/s/ Noble Drew Ali,Sheik S. Johns El Grand Governor Disciple in-Trust
Moorish Science Temple No.16

P.O Box 8606

Lancaster, Pennsylvania, 17604

117 615 0942

mstoa16.pa.gov@gmail.com

Pace Lorl

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 2 of 77

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

NOBLE DREW ALI, et al

Plaintiff,
Vs

MARY MONGIOVI SPONAUGLE, et al
Defendant,

 

 

Case No.: 5:18-cv-56556

NOTICE OF FEDERAL REMOVAL
PURSUANT TO TITLE 28 § 1441 §1443
AND § 1446

RE: JOINDER CASE NO. 15FL02801 ALL
RELATED CASES WITH ABOVE
CAPTIONED FEDERAL CASE

ORDER

AND NOW, this

day of , 2019 upon

consideration of of Plaintiffs Noble Drew Ali and all Plaintiffs response thereto, Plaintiffs
Motion be GRANTED for Preliminary Emergency Injunction

e Mother shall have sole legal and physical custody of the children.

e Children will live with Mother at the commencement of Summer break 2019, allowing

them time to finish out their current school year.

~@ Mother will enroll children in school for Fall 2019, in Alameda County where she lives.

Pace 1 oF 3
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 3 of 77

Father shall have weekly access to the children, including visits and daily phone calls,
NON CUSTODIAL parent gets the children every other weekend, Friday - Monday
morning during the school year.

Father shall refrain from emotional and mental abuse of the children as well as
derogatory conversation about mother, mother’s family and belief system.

Father is required to attend therapy and 20 hours of parenting classes to continue to
have access to the children. Must be completed by September 2019.

Father will be allowed 4 hours of professional supervised visitation with the children
for failure to complete therapy and classes by September 2019.

Mother and father will split the summer 50/50 - Father gets the Ist half; Mother gets
the second half:

Children are NEVER to be vaccinated as this is against Moorish American Law!
Father shall pay mother $5,000/mo. in child support.

Exchanges shall occur in Fairfield, California, All exchanges shall be peaceful and
conflict free,

Father shall check in with mother before taking children out of the state and is not to
make plans to take the children out of the Country until a notarized agreement is made
between he and Mother.

Mother and father shall discuss medical and educational decisions.

In the event Mother and father disagree on major decisions, Mother’s decisions about

health and education take precedence as governed by the laws of her religious society.

Pace 2 or 3

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 4 of 77

@ Mother and father shall continue co- parenting counseling in Sacramento with
Stephanie Stilley for a total of 6 sessions.

e Inthe event of conflicts, Mother and Father are to resolve conflicts, as much as possible,
within their faith based communities. If issues cannot be resolved peacefully without
court interference, father will be responsible for any and all court fees including
attorney fees of Mother.

BY THE COURT

 

HONORABLE JOSEPH F. LEESSON JR
United States District Court Judge

Pacs 3 oF 3

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 5 of 77

UNITED STATES DISTRICT COURT

FOR THE

EASTERN DISTRICT OF PHILADELPHIA DIVISION

NOBLE DREW ALL, et al
Plaintif,
Vs

XAVIER MOSLEY, et al

Defendant,

See defendants list

 

 

RE: 15FL02801

Case No.: 5:18-ev-5655
RE: 15FL02801

NOTICE OF AFFIDAVIT
REMOVAL TO FEDERAL COURT
PURSUANT TO TITLE 28§ 1441,

§ (CAV)
JOINDER OF RELATED CASES AND
PERMISSIVE JOINDER RULE 20 (A)(1)(B)

TITLE 28 U.S.C §1331 FEDERAL
- QUESTION United States Republic
Constitution and Treaty of
Peace and friendship

NOTICE OF AFFIDAVIT REMOVAL TO FEDERAL COURT PURSUANT TO TIPLE 28-1

 

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 6 of 77

NOTICE OF JOINDER
TITLE 28 § 1441 (C)(A)(1) JOINDER OF RELATED CASES, F.R.C.P
PERMISSIVE JOINDER RULE 20 (a) (1)(B) TITLE 28 § 1331 FEDERAL
QUESTIONS CONSTITUTION LAW_AND TREATIES.

Comes now in special appearance not in subjection to this court; however to clear a
matter up. I Sheik S. Johns El, Governor, Magistrate and Divine Minister, Disciple in trust for
Prophet Noble Drew Ali Moorish Prince, Successors and heirs in trust in ( Califa 41.2033° N,
77.1945° W also known as California), a Jural Religious Society in the Moorish Divine and
National Movement of North America, a corporate body politic (State within a State). Pursuant
to Title 28 U.S. Code Section 2242 and Title 22 Chapter 2 Section 141 Consul in manner of
“Amicus Curiae;” Moorish Legal Counsel Representatives in accordance to the Circle Seven (
Divine Constitution and By Laws) and the Grand Advisor and Moderator Article 29 Section 1
and Section 12 Clause 1-3 Rules and Regulations of the Moorish Science Temple an Islamic
Body Politic and in accordance with Rubrics and Conventional International Private Civil Law
of 1928 Article 14 and 15 and as prescribed in Article Six, Section I Clause Two of the
Constitution of the United States....Treaty of Peace and Friendship Morocco and United States

1786, Articles 20 and 21 being the Supreme Law.

Whereas Sis Keneice Ford El and Her Children Sis, Nia Ford- Mosley El and Bro.
Naeem Ford-Mosley Ei are free National Beings, descendants of Moroccans and born in
America, Moorish American Moslems who are Citizens of the Asiatic States of North America
and are under the Divine laws of the Holy Koran of Mecca and raise the Federal Questions of
improper venue, Jurisdiction to this administrative tribunal courts, that entertains

unconstitutional statutes and codes that is diametrically opposed to the American Constitution of
NOTICE OF AFFIDAVIT REMOVAL TO FEDERAL COURT PURSUANT TO TITLE 28 -2

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 7 of 77

1774/Articles of Association/Declaration of Independence, and abrogates the 1 Amendment of
the Organic Constitution of the united States of America Republic, Violates the Treaty of Peace
and Friendship Articles 20 and 21 in matters of civil disputes arising from Christian Nation
(States) imposing their laws on this Islamic Nation (Asiatic States of North America =
Subordinate Temples under Charter issued out by the Prophet Noble Drew Ali per Article 47
section 13-14 of The Grand Advisor and Moderator ) or vice versa and lacks Jurisdiction to
entertain Constitutional law and Treaties pursuant to the adopted constitution ratified in 1791 by
and are prohibited to hear or adjudicate cases that are party to Article V1 “and all treaties made,
or which shall be made, under the authority of the United States, shall be the supreme law of the
land; and the judges in every state shall be bound thereby, anything in the Constitution or laws of
any State to the contrary notwithstanding”. Thus, will be properly enjoined to Federal Civil

Case: 5:18-CV-5655,

Pursuant to Foreign Relations and intercourse ‘Title 22 Chapter 2 section 141 Judiciary
Authority generally (territories formerly a part of the former Ottoman Empire [Now the
Current Moroccan Empire] Northwest and Southwest shores of Africa = North, South, Central
America and adjoining islands) and Title 22 Chapter 2 section 143 General jurisdiction in Civil
cases. Such Officers are invested with all judicial authority necessary to execute the provisions
of such treaties, respectively, in regards to civil rights, whether property or person; and they shall
entertain jurisdiction in matters of contract, at the port where, or nearest to which the damage
complained of was sustained. Provided such port be one of the ports at which the United States
are represented by consuls, such jurisdiction shall embrace all controversies between citizens of
the United States or other, provided for by such treaties respectively (R.S$ 4085).

NOTICE OF AFFIDAVIT REMOVAL TO FEDERAL COURT PURSUANT TO TIPLE 28-3
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 8 of 77

Claimant raises federal questions and removes this civil action to federal court and joinder State
Case titled: Case No. 15FI02801 and remove to proper Federal Jurisdiction, The Defendants
lacks free Natural being Personum and Subject Matter Jurisdiction and this cases is based solely
upon the defendant’s compelling interest and cares not if it abrogates life liberty and the pursuit
of happiness which is enamored in the American Constitution of 1774 and the Treaty of Peace

and Friendship Articles 20 and 21, which is still enforced today.

I certify that this Affidavit is right and exact and is being sent to you on the date below.

Date: 04/16/2019

S /Noble Drew Ali Sheik Johns El, $

 

Noble Drew Ali, Disciple in Trust Sheik 8. Johns El Grand Governor and Ordained Divine
Minister, an Executive Ruler of the Grand Body of the Moorish American Divine and National
Movement of North America

 

Sheik §. Johns El] Grand Governor and Ordained Divine Minister, an Executive Ruler of the
Grand Body of the Moorish American Divine and National Movement of North America.

 

Noble Drew Ali,

Moorish Science Temple No.16
P.O Box 8606

Lancaster, Pennsylvania, 17604

 

 

mstota.ca.covi@emailcom

 

NOTICE OF AFFIDAVIT REMOVAL TO FEDERAL COURT PURSUANT TO TITLE 28 - 4

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 9 of 77

(717)615 0942
(510) 260 3812

 

NOTICE OF AFFIDAVIT REMOVAL TO FEDERAL COURT PURSUANT TO TITLE 28 - 5
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 10 of 77

UNITED STATES DISTRICT COURT

EASTERN DISTRICT PHILADELPHIA DIVISION

Nosié Drew Aut, ET AL

Plaintiff,
Vs.

XAVIER L. Mostey, Et At

Defendant

 

 

NOTICE OF EMERGENCY INJUNCTION - |

Case No. 5:18-cv-5655

Removal To Federal Court By Virtue
Of Title 28 Statute 1441-1443 And
1446 , Lower Court Case No.
15f102801

Free National Constitution Divine
Constitution Articles 1 Through 7 And
By-laws Articles 1-7, Treaties ( Peace
And Friendship Articles 20 And
Articles 21 1786-87 And 1836, Federal
Free National Constitution 1787
1786-1787, Article 6 Clause 2
(Supremacy Clause) Article 3, 4, 5, 6
Ist, 4th, 5th Amendments

NoricE OF EMERGENCY INJUNCTION

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 11 of 77

Demand for emergency injunction is required to protect the religious rights of the
claimant from being violated and deprived in the past and present by an
administrative process issued custody order. this order is in violation of the
religious moorish law under the holy koran of mecca as given to the claimant, her
children and all Moorish American Moslems by their most holy divine prophet
Noble Drew Ali within The Moorish Science Temple of America, regency of an
Asiatic Islamic State, we have our own free national constitution and by-laws. With
these administrative processes our religious rights and due process has also been
violated in the past and in the present and deprived under the 7", 4", and 5"
Amendments Of The Constitution Of The United States Of America And Treaty
Peace And Friendship 1786-87, 1836 Articles 20 And Articles 21.

An emergency injunction is required immediately because the past
and present administrative processes are harmful procedures carried out in
sacramento family court seeks to disqualify the religious laws of which the
claimant is subject to. The only law the claimant and her children are to follow is
that of her Prophet Noble Drew Ali. Act 4 of the divine constitution and by-laws
state,." these laws must be strictly preserved by all members (citizens) of the

Moorish Science Temple Of America" etc, divine instructions in grand advisory,

NOTICE OF EMERGENCY INJUNCTION - 2

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 12 of 77

moderator rules and regulations of the Moorish Science Temple Of America
Article 47 Section 13 Clause 1: “These holy and divine laws are from the prophet
Noble Drew Ali the founder of the uniting of The Moorish Science Temple Of
America”. Section 13 Clause 1: “These laws must be strictly preserved by all
members of all the temples, of The Moorish Science Temple Of America. etc"

The current custody order requires an objection as the order was given
by a commissioner rather than a judicial officer of family court therefore rendering
the order bogus. The bogus order is given to sacramento family court who, has
seized natural children from their natural mother and has caused serious pain and
suffering as a result of this seizure. The current court order has seized legal custody
blocking the claimant who is also the mother of the children from making
important, life influencing decisions such as medical care. One of the children of
the claimant has a special medical circumstance that has resulted in two very
serious surgeries, one of which mother was not allowed her input prior to surgery.
Mother was not allowed to provide her child with religious preparation for the
surgery nor was mother allowed to be present at the hospital while the surgery was
being performed on her child. Mother was not allowed to sec her child after

surgery or provide care for him. This goes against her religious law as Article 25

NOTICE OF EMERGENCY INJUNCTION - 3
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 13 of 77

Clause 18 -23 says “The care of her family is her whole delight... and the words of
her mouth is the law of their youth”, etc. Any and ail medical care for Moorish
children must be guided by the heart and mind of their mother. The state
government has no authority to block the medical participation and guidance of the
children’s mother.

The natural children and rights of the claimant have been seized by
the defendant in response to receiving an administrative custody order without the
required judicial confirmation and is without lawful force and effect as prescribed
by the Supreme Court of The United States In Matter “Burnham V. Superior Court
Of Cal., County Of Marin, 495 Us 604 - Supreme Court 1990.”

1, The custody order did not arise from trial by jury under common law,
therefore is without a judgment by peers and is without lawful force for it is
not signed by a judicial authority, therefore void coram non-judice for lack
of jurisdiction. Any signature by a person not a judge is void coram
non-judice for lack.

2. A custody order issued by the sacramento county superior court, a
governmental agency that is part of the executive branch of state

government, is akin to executive imprisonment causing the seizure of

NOTICE OF EMERGENCY INJUNCTION - 4

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 14 of 77

natural children from their natural parent without the required judgment by
peers is considered oppressive and lawless. the courts were established to
remedy any acts that are oppressive and lawless, therefore an injunction is a
required remedy against any further or future acts of executive
imprisonment. "Executive Imprisonment Has Been Considered Oppressive
And Lawless Since John, At Runnymede, Pledged That No Free Man Should
Be Imprisoned, Dispossessed, Outlawed, Or Exiled Save By The Judgment
Of His Peers Or By The Law Of The Land. The Judges Of England
Developed The Writ Of Habeas Corpus Largely To Preserve These
Immunities From Executive Restraint." Shaughnessy V. United States Ex
Rel. Mezei, 345 U.S. 206, 218-219 (1953) (Dissenting Opinion).

3. The claimant is motioning the court to enforce the supreme court’s opinion
of due process of law requiring that seizure of natural children under due
process of law requires a judgment by peers arising from a trial by jury by
common law. “The words, "due process of law,” were undoubtedly intended
to convey the same meaning as the words, "by the law of the land," in
magna charta. lord coke, in his commentary on those words, (2 inst. 50,)

says they mean due process of law. The constitutions which had been

NOTICE OF EMERGENCY INJUNCTION - 5
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 15 of 77

adopted by the several states before the formation of the federal
constitution, following the language of the great charter more closely,
generally contained the words, "but by the judgment of his peers, or the law
of the land.” Murray's Lessee V. Hoboken Land & Improvement Co.
(1856).

4. The claimant is motioning the court to enforce the supreme court’s opinion
under the common law of torts, the right to refuse any medical treatment
emerged from the doctrines of trespass and battery, which were applied to
unauthorized touchings by a physician. See, E.G., Superintendent Of
Belchertown State School V. Saikewicz, 373 Mass. 728, 370 N.E.2d 417,
1977 Mass. Lexis 1129 (Mass. 1977)

5. Thereby this court is bound by the supreme law under article 6 section 2 to
support the constitution of the united states of america and its laws. “this
constitution, and the laws of the united states which shall be made in
pursuance thereof; and all treaties made, or which shall be made, under the
authority of the united states, shall be the supreme law of the land; and the
judges in every state shall be bound thereby, any thing in the constitution or

laws of any state to the contrary notwithstanding.”

NOTICE OF EMERGENCY INJUNCTION - 6
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 16 of 77

THE 157 AMENDMENT PROHIBITS ANY LAW. DEPRIVING FREE
EXERCISE OF RELIGION

1. Congress shall make no law respecting an establishment of religion, or
prohibiting the free exercise thereof; or abridging the freedom of speech, or
of the press; or the right of the people peaceably to assemble, and to motion
the government for a redress of grievances. loss of first amendment
freedoms, for even minimal periods of time, unquestionably constitutes
irreparable injury. though first amendment rights are not absolute, they may
be curtailed only by interests of vital importance, the burden of proving
which rests on their government. Elrod \ Burns, 96 S Ct 2673; 427 Us 347,
(1976).

THE 5“! AMENDMENT REQUIRES DUE PROCESS FOR DEPRIVATION
OF LIFE, LIBERTY AND NATURAL CHILDREN

1. The 5" Amendment requires due process for deprivation of life, liberty and
freedom, therefore before the defendant can deprive the natural parent of
rights or access to natural children the defendant must provide discovery of a

judgment by peers. “parent's interest in custody of his or her children is a

NOTICE OF EMERGENCY INJUNCTION - 7

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 17 of 77 |

 

liberty interest which has received considerable constitutional protection, a
parent who is deprived of custody of his or her child, even though
temporarily, suffers thereby grievous loss and such loss deserves extensive
due process protection. In The Interest of Cooper, 621 P 2d 437; 5 Kansas
App Div 2d 584, (1980).
2, The defendant is required to follow due process, a judgment by peers or

warrant from a court of competent jurisdiction.

The 4“ Amendment Requires That Property Shall Not Be Seized Unless By A
Warrant

1. The 4" Amendment Requires a warrant based upon probable cause issued by
a court of competent jurisdiction and signed by a judge before the seizure of
property and in this instance natural children.

2. The 4" Amendment does not allow for provisions for administrative orders
from an administrative agency to seize natural children with the same legal
force and effect of a warrant from a judicial court.

3. Furthermore, the separation of powers doctrine prohibits an administrative

agency from performing the same duties as a court of competent jurisdiction

NOTICE OF EMERGENCY INJUNCTION - 8
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 18 of 77

under the judicial branch of state and federal government. “Article I,
Section. 1: The judicial power of the united states shall be vested in one
supreme court, and in such inferior courts as the congress may from time to
time ordain and establish.”
Equal protection of law and supremacy clause requires this court to issue
injunction to dismiss the order in place supporting the unlawful seizure of
unalienable rights, natural children, and deprivation of their natural mother, in
violation of state and united states constitutions.

1. Equal protection of law requires this court to issue an injunction because
the seizure of children without a warrant are in violation of the 4"
Amendment Bill of Rights and The California State Constitution, “the
right of the people to be secure in their persons, houses, papers, and
effects against unreasonable seizures and searches may not be violated;
and a warrant may not issue except on probable cause, supported by
oath or affirmation, particularly describing the place to be searched and

the persons and things to be seized, [Section 1-13]”.

NOTICE OF EMERGENCY INJUNCTION - 9

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 19 of 77

2. Equal protection of law requires this court to issue an injunction because
any custody order issued by a commissioner is unlawful and a violation
of search and seizure and separation of powers doctrine.

3. Equal protection of law requires this court to issue an injunction because
causing the dispossession of natural children without the required
warrant or a judgment by peers is a violation of due process. The judicial
courts were established to remedy any acts that are in violation of due
process that require a warrant or a judgment by peers when natural
children are separated from their natural parent(s), therefore an
injunction is required to protect the natural children of the claimant and
remedy against any further or future acts of unlawful separation.
"Executive imprisonment has been considered oppressive and lawless
since john, at runnymede, pledged that no free man should be
imprisoned, dispossessed, outlawed, or exiled save by the judgment of
his peers or by the law of the land. The judges of england developed the

writ of habeas corpus largely to preserve these immunities from

executive restraint." Shaughnessy i United States Ex Rel. Mezei, 345

U.S. 206, 218-219 953) (Dissenting Opinion).

NOTICE OF EMERGENCY INJUNCTION - 10
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 20 of 77

EVIDENCE IN SUPPORT

1. True copy of custody order is proof the natural children of the claimant is
being dispossessed by an administrative document and not a judgment by
peers, proof of a violation of due process.

DENIAL OF THIS INJUNCTION

1. The claimant is fully confident the sufficiency of this pleading has provided
facts and evidence for the court to issue an injunction and a denial of this
injunction must be accompanied by a full clarification of evidence of a
judgment of peers or a warrant by a court of competent jyurisdiction.

2. A dismissal of this motion for injunction requires a full clarification by this
court to lawfully explain the following questions of law.

3. How can a state law not be repugnant to the state and u.s.a. constitution
when it allows the claimant’s natural children to be seized without a warrant
issued by a court of competent jurisdiction and signed by judicial authority?

4. How can a state law not be repugnant to the state and u.s. constitution when
it allows the claimant’s natural children to be deprived of their mother

without a trial by jury resulting in a judgment by peers?

NOTICE OF EMERGENCY INJUNCTION - 12

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 21 of 77

5. This court must take judicial notice of precedence set by the supreme court
of the united states in matter Marbury V Madison, 5 Us (2 Cranch)137, 174,
176, (1803) prescribed the following, “all laws which are repugnant to the
constitution are null and void”.

6. The seizure of the claimant’s natural children by a custody order issued by
family court and not by a warrant from a judicial court as secured by the
california state constitution and 4" amendment of the bill of rights, is clearly
unconstitutional and this court must stop by this injunction.

7. Thereby, for any state law allowing for the deprivation a parent’s right to
their natural children, it must require a judgment by peers arising from a trial
by jury for it to be constitutional, or the state law is repugnant and void.

8. Natural children kept from a natural parent by a custody order issued by a
family court is unconstitutional because it is not a warrant and a family court
is not a court and violates the separation of powers doctrine.

9. For the reasons described in numbers 1-9 this court is without jurisdiction to

dismiss this injunction.

NOTICE GF EMERGENCY INITUNCTION - 13

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 22 of 77

Under section 28 U.S.C. 1746, I declare under penalty of perjury under the

laws of the United States of America that the foregoing is true and correct.

Executed on April 1b, 2019.

NOTICE OF EMERGENCY INJUNCTION - 14

/S/ Noble Drew Ali Sheik Johns EIS.
Grand Governor Disciple in Trust

 

Noble Drew Ali

P.O. Box 6806

Lancaster Pennsylvania 17604
mstoal6,pa.gov@gmail.com

717 615 0942

   

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 23 of 77

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania

 

Noble Drew Ali, et al
Case No: 5 :18-cv-5655
Plaintiff RE: 15FL02801

 

Vs,

Xavier L. Mosley, et al

 

Defendant

 

In Re: Noble Drew Ali’s Jural Religious Society
EMERGENCY WRIT OF MANDAMUS

REMOVAL TO FEDERAL COURT PURSUANT TO TITLE 28 § 1441, 1442, 1443 AND
1446, LOWER COURT CASE NO. 15FL02801

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 24 of 77

TABLE OF CONTENTS

TABLE OF DIVINE AUTHORITY.....ccssecess ct teneeee 2
RELIGIOUS AFFIDAVIT OF FACTS... .cssscsessceeseeseseeeseeeranreces 3
INTRODUCTION... cccceeeesernercneceveeeaavsanauscensvazsuenerecersses 15
SUMMARY OF ISSUES oan enreniereni 17
NAEEM’S MEDICAL HISTORY... ce cece seceseeenereenerenscenes 17
HISTORY OF DOMESTIC ABUSE... peccecseceserererestentarees 20
DEFENDANT'S PERJURY... ..ccccsectscssscessrreeecieeeeeesseesseans 22
INJURY BY ADDITIONAL DEFENDANTS ...... eee scceseteseeeeree 23

AFFIRMATION viecccceseeescerseeeesseeensessaresaesnrscneeenenss 24

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 25 of 77

TABLE OF AUTHORITY

1. Free National Divine Constitution and By-Laws:

a. Article 1

b. Article 4 and 5

c. 6and7

d. Grand Advisor and Moderator rules and regulations Moorish Science Temple of
America:
Article 23: Sections 1 - 13
Article 47: Section 9-13 &15

2. 101 Statutes Questionnaire

3. United States Federal Constitution
Article 4
Article 6 Clause Z Supremacy Clause

1st Amendment
4th Amendment
Sth Amendment

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 26 of 77

RELIGIOUS AFFIDAVIT OF FACTS

I, Keniece Ford — El, Claimant in this case declare:

1.

The above captioned case is removed pursuant to title 28 § 1441 Joinder of related case,
case number 15FL02801, removal to federal court. § 1443 Civil Action and 1446 Removal to
Federal Court General. And § 1331 Constitution laws and Treaties United States
Constitution 1787 including but not limited to the Treaty of Peace and Friendship Articles
20 and Articles 21 1787, Free National Constitution Divine Constitution and By-Laws,
Grand Advisor and Moderator Rules and Regulations of the Holy Koran of the Moorish
Science Temple of America and the Holy Koran of Mecca, the Great Koran of Mohammad.

lam the natural person Keniece Ford - El. My son is the natural person Naeem Ade
Ford-Mosley - El. My daughter is the natural person Nia-Zarah Gennoise-Ford Mosley - El,
and we are by birthright and nationality, Moorish Americans and members of the Moorish
Science Temple of America, #77, a Lawfully Chartered Religious Society an Ecclesiastical
Government, Subordinate to the Grand Major Temple, that is protected by the First
Amendment of The U.S. Constitution of the United States of America, which protects all of
our unalienable rights given to us by God - Allah. The Moorish Science Temple of America
derives its power and authority from the Great Koran of Mohammed to propagate the faith
and extend the learning and the truth of the Great Prophet Ali, in America. See our
Authority filed for the record in the State of Hlinois, Cook County Form 1099-Book
521-page 579-SS#10105905 via The Religious Corp. Act. See also Hurd’s Rev. Stat.
Chapter 32, 36 or appointed Or Warden, vestrymen, or WHATEVER NAME THEY MAY

ADOPT.

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 27 of 77

3. My ancestors were not, therefore my children and I are also not Negro, Black, Colored,
African - American, etc. which is a violation of the American Constitution and my Free
National Constitutional pursuant to the Holy Koran of the Moorish Science Temple of
America Chapter 47 verses 9 - 13 & 15, “According to all true and divine records of the
human race there is no negro, black, or colored race attached to the human family’.

“What your ancient forefathers were, you are today without doubt or contradiction’,

 

“there is no one who is able te change man from the descendant nature of his
forefathers; unless his powers extends beyond the great universal Creator Allah |

himself. These holy and divine laws are from the Prophet Noble Drew Ali, the founder of

 

the uniting of the Moorish Science Temple of America. These laws are to be strictly
preserved by the members of all the Temples, of the Moorish Science Temple of
America. “The time has come when every nation must worship under its own vine and
fig tree, and every tongue must confess his own”

4, According to Act 6 of the Moorish Science Temple Divine Constitution and Bylaws, “all
members must proclaim their nationality and the Divine Creed’. Myself and children
proclaimed our Nationality and Divine Creed on March 30, 2018. This puts us under the
protection of the Prophet and not the state of California. According to the 1st amendment of
the United States Constitution, myself and children are under Religious tenet and Congress
can make no law regarding religious laws and regulations.

5. The only law that I am to follow are the laws given to me by the Prophet Noble Drew Ali.
Article 4 of the National Divine Constitution and By-Laws state, " These laws must be

strictly preserved by all members (citizens) of the Moorish Science Temple of America"
10.

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 28 of 77

etc, Divine Instructions in Grand Advisory, Moderator Rules and Regulations of the
Moorish Science Temple of America chapter 47 Section 13 Clause 1: “These holy and
divine laws are from the Prophet Noble Drew Ali the founder of the uniting of the
Moorish Science Temple of America”. Section 13 Clause 1: “These laws must be strictly
preserved by all members of all the Temples, of the Moorish Science Temple of America.
Etc"

The Moors of a clean and pure Nation have our own laws and are not to amalgamate
(copulate) and marry (do business or allow interference with our affairs). The agency of the
States are mere agents of the Christian Religion. The Prophet Noble Drew Ali tell us, “Keep
the Europeans out of ur affairs and stay out of theirs". Act 7 of our Free National
Constitution states that “Husbands must support their wife and children. Wife is to
obey their husband take care of the children and look after the necessities of the
household. Sons and daughters are to obey their father and mother and be industrious
and become a part of the uplifting of fallen humanity", etc. This our family law. There
is no need for translation or intercession.

Myself and children are heirs to the estate of the Plaintiff Noble Drew Ali, named within
the class action lawsuit, casetf 5:18-CV-5655.

L domicile in Alameda County, City of Oakland, California.

The other defendants domicile and/or work in Sacramento, California.

My complaint include defendants: Xavier L. Mosley, Darci McKean, Commissioner Scott L.
Tedmon, Commissioner John P. Winn, David Elliott, Ann Cinnamon, Dr. Gary Bean,

Children's Hospital of San Francisco.
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 29 of 77

11. Lhave never been convicted of any crime against anyone or anything including and most
importantly, my children.

12. Act 7 of the Moorish Science Temple Divine Constitution and Bylaws says, “Wife, you
must obey your husband and take care of your children and look after the duties of
your household”. My children and I have been deprived of our divine right as Moorish
Americans to follow our divine law as given forth by our Prophet Noble Drew Ali because I
have been blocked from caring for them. My children have been denied daily access and
care from their mother and instead put in the hands of their father’s hired help.

13. lshare two children with the defendant Xavier Mosley: Naeem: Ade-Mosley Ford El; 13, and
Nia-Zarah Gennoise-Mosley Ford EI; 11.

14. My children and I have been the victims of vexatious litigation carried of by the defendants,
who have repeatedly mistaken myself and children for Black/African American people even
after being corrected multiple times. I have put our religious law in front of Mr. Mosiey and
his lawyer, Ms. Darci McKean. In response, she suggested to the family evaluator, Mr, David
Elliott, that | may have a“ mental issue”. Mr. David Elliott also suggested to the court that I
was not entitled to “sign my child up for” my religion, suggesting my children are somehow
different from what I am.

15. Mr. Mosley has used this incident and my efforts to protect our children and my divine right
to mother them against me by filing frivolous emergency orders through the Sacramento
Family court. Most have been granted without due process. I was even blocked from being
present for our son’s surgery on September 7, 2018, including all doctor visits, pre and post

surgery.
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 30 of 77

16. Per my religion, | am under divine instruction to care for my children and raise them as
healthy, functional members of society. My children are protected under our religious law
4s Moorish Americans from receiving potentially poisonous medical treatments like
vaccinations and multiple invasive surgeries with no certain cure in sight. | am an educated,
integrative health care professional who has always, when within my ability, used
integrative health modalities to treat myself and children of illness and disease. Not only am
| professionally competent, but | am divinely instructed to care for my children. J have been
denied this unalienable right protected by the 1st Amendment of the Constitution of the
United States of America.

47.The current court order impedes on my birthright to follow divine instruction given to me
by my Prophet, Noble Drew Ali as outlined in the Great Holy Koran Chapter 23; Verses 1 -
13.

18.1 have experienced the defendant as disturbingly manipulative and genuinely believe he
poses an imminent threat and danger to both myself and our children. He comes from a
family of men who have a long history of harming women.

19. The defendant has made claim after claim against me that remains unsubstantiated yet the
court continues to support his lies and is blocking me, their natural mother, from access to
our children and is otherwise violating my divine right to mother my children without due
process, something that is guaranteed in the 5th Amendment of the Constitution of the
United States of America..

20.0n June 5, 2015 the Mr. Mosley filed a motion for an ex parte hearing in Sacramento,

California Family Court, on the grounds of child abduction, Case # 15FL02801. A copy of the

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 31 of 77 |

 

motion is attached as exhibit A. This was the first emergency motion filed by the defendant
granting him full legal and physical custody based on the perspective that I abducted our
children.

21.1 responded without a lawyer, asking for a continuance, which would allow me time to hire
a lawyer but the continuance was denied.

22.0n June 5, 2015, Commissioner John P. Winn received false testimony as provided by the
co-defendant and his attorney that | kidnapped our children when I took them to Atlanta,
Georgia without father’s knowledge. Although there was NO previous custody order in
place nor was there an existing parenting agreement, Commissioner Winn made an
unlawful order granting the co-defendant temporary legal-and physical custody, and still
NO criminal charges were filed, meaning there was no true unjury to anyone or anything
but Mr. Mosley’s feelings.

23. The court, because it is an administrative court and not a judicial, Article III court, made an
unconstitutional act by deriving me of my natural children without issuing a warrant,
allowing due process, and allowing a jury of my peers to decide over this case. It has beena
railroading.

24, This was the first time, under color of law, the Sacramento Superior Court violated my
religious law to care for my children, as protected by the constitution when it separated us
and granted us only six hours a week of supervised visitation.

25. My children and | suffered five months without consistent contact with each other as the

Mr. Mosley blocked most attempts.
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 32 of 77

26. | returned to California in October of 2015 to take Mr, Mosley back to court seeking more

time with my children.

27. In December 2015, though some relief was granted, the court continued to violate our

28.

29,

30.

31.

rights to follow our religious law by granting me visits with my children every other
weekend on Saturdays and Sundays.

In June of 2016, Mr. Mosley and I agreed, via bad legal counsel, to a temporary parenting
plan through our lawyers, agreeing that the defendant would hire a Family evaluator in
exchange for going to trial. The court ordered a 3111 evaluation as a result. The defendant
never followed through with our agreement, never making time to work together to find an
evaluator because he was happy with the power he held as the custodial parent.

Mr. Mosley has fought to become our children’s custodial parent though he’s hardly home to
care for them. Our children are instead cared for by nannies and other hired assistance.
This poses a huge problem because 1am divinely instructed, as their mother, to care for our
children and raise them according to our customs as Moorish Americans.

Our son was diagnosed with childhood depression in 2014 during the dissolution of mine
and his father’s relationship.

In October of 2016 our son was also diagnosed with a rare bone tumor in his skull that has
left him blind in his left eye. Because of this discovery, the defendant and | put our
differences aside and began co-parenting more efficiently. Our son came home with me post
his first surgery in October of 2016 so that I could care for him as 1am divinely instructed

to do.

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 33 of 77

32. In August of 2017, after enrolling him ina homeschool program, the defendant and I agreed
that Naeem would be with me in Oakland Thursdays through Mondays per his request and
medical needs,

33. The defendant and I co-parented for a year and a half based on an oral agreement of 50/50
shared legal and physical custody until March of 2018 when our son ran away from his
home.

34. Our son began to grow more upset and impatient with his father for keeping him away from
me. | continued to encourage our son to express his feelings and desires to his father
nonetheless, but his father would dismiss his feelings by saying things like, “I don’t believe
you” when our son expresses how he feels.

35. Mr. Mosley caught Naeem running away from his home on March 16, 2018 after the
defendant blocked him from coming to my home because I was traveling that weekend. I
offered to stay home, take Naeem with me, or to my mother’s for the weekend to appease
the defendant even though there were no stipulations in the agreement or court order that
stated I was not allowed to travel with my children or leave them with family members, but
the defendant refused all proposals.

36, Naeem made another attempt to run away from his father’s home, this time successful on
March 21, 2018. He’s been trying to get back to me, his mother but as constantly been
denied although he is also protected by his religious right to be with and cared for by his
mother.

37. Naeem called a family member and begged her to pick him up because he felt unsafe and

“needed to leave”. Naeem was home with the nanny when he left defendant's home.

10

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 34 of 77

39. I later received a text from the defendant asking if | had picked Naeem up from his house.

39. | continued to text the defendant asking for more details, He blocked my number so that he
could tell the court I never responded to his texts.

40, Defendant accused me of coaching Naeem to run away. While I knew of Naeem’s emotional
unrest and desire to leave the defendant’s home, I did not coach him to leave the home.
According to Moorish Divine law, children are of the age to make decisions for themselves
at twelve, When this all occurred, Naeem was 12 and fully capable of deciding where he
wanted to he.

41. Once I was notified about Naeem leaving the defendant’s home | called the defendant
several times to speak with him about what he thought might be going on with our son but
was met with silence. | called the police and attempted to make a report. The police told me
that they could not get involved but that 1 should contact the D.A’s office, of which | did.

42.1 went to Sacramento and picked Naeem up from our family member’s home, something
any concerned mother would do.

43. When | arrived to our family member's home Naeem was shaken up and begged me to take

| him home with me. He told me he’s afraid of his father, that he feels depressed and
uncomfortable in his home and that he couldn’t stay there another night.

44, Again, ! reached out to the defendant asking to speak to him but was met with silence
because he had blocked my number.

45. Naeem was with me a total of two weeks after running away from his father’s home. The
defendant never called to check on him nor did he return any of Naeems attempts to reach

out and connect to him, I reached out again hoping to resolve things as we had been doing

11

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 35 of 77

well resolving our own issues outside of the court for a year and a half. He never returned
any phone calls.

46. In response to our son running away, defendant blocked me from seeing or speaking with
our daughter the entire month of March,

47. After trying to get in touch with our daughter by phone and asking to see her for over a
week, I picked her up from school on Friday, March 30, 2018, the weekend I was scheduled
to have her, and returned her to school on Monday, April 1, 2018 as I have done every week
over the last year and a half.

48. Defendant showed again he had not changed and was not interested in relinquishing his
control. He showed no interest in working together to discover what was going on with our
son, instead he did what he has done in the past. He broke our agreement, used excessive
force and filed another ex parte application on April 5, 2018 with the court on the grounds
of abduction. Again, he was granted full legal and physical custody of our children pending
the recommendation via a 3111 family evaluation report.

49, The 3111 report was finished and shared with both parties on Monday, January 6, 2019.
The report was biased and riddled with issues, one being the acknowledgment of my
children’s need to spend more time with me, especially my son, but still denying full legal
and physical access because of “my behavior”. The 3111 recommended the Mr. Mosley
continued to temporarily exercise sole legal and physical custody until I can prove “good
behavior”.

50. The 3111, which was funded by Mr. Mosley, sought to position me as irrational and unable

to make good parenting decisions but by whose standards? J follow divine law. The

12

 
51.

52.

53.

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 36 of 77

evaluator, Mr. Elliott, cannot trump the laws of my religion. His report showed lots of
evidence of my children wanting to be with me and their unhappiness about being
separated from me. To this day there ae NO criminal charges against me. I have never hurt
or endangered my children. The 4th Amendment of the Constitution of the United States
of America says property shall not be seized unless by a warrant, but my children have
been taken anyway.

| reported the abuse I endured by the hands of Mr. Mosley, gave accounts of the domestic
abuse Mr. Mosley witness as a child as a result of his father beating his step-mother, showed
evidence of Mr. Mosley being arrested for domestic violence against an ex-girlfriend of his,
and still the evaluator, who is also a defendant in this case, Mr. David Elliott still saw no
validity in my account of what is going on between Mr. Mosley and I, In fact, he omitted
information, put words in my children’s mouths, and declared my domestic violence claims
as false.

My right to parent is a divine right and the way Mr. Mosley and | manage our parenting
responsibilities is a private matter. The County of Sacramento has no interest in our family
because there has been no evidence of injury as 4th Amendment of the Constitution of the
United States of America says there must be for excessive force and seizing of property to
occur.

Clearly my customs are not aligned with the customs of the County of Sacramento nor are
they aligned with Mr Mosley’s. We see and do things very differently AND that should not
allow one parent more lawful or physical access to the children than the other. My custom’s

however, are in alignment with the divine instruction of my Prophet Noble Drew Ali as

13

 
54.

55.

56.

57,

58.

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 37 of 77

outlined within our DIvine Constitution and Bylaws, The Circle Seven Koran, and 101
Questionnaire.

{ am not asking this court to assist with my family issues nor am | asking it mediate our
custody disagreements. I am making this court aware to the deprivation of rights my
children and I have experienced by the hands of the Superior Court of Sacramento, as it
refuses to acknowledge me and my children as Natural, first Inhabitant, Moorish Americans
who are governed by divine law, who are members of an Ecclesiastical government with its
own divine law that is federally recognized and protected by the Constitution of the United
States of America.

The Sacramento Superior Court has no jurisdiction to unlawfully hand over an order that
disrupts this mother/child relationship that [ am under divine instruction to protect.

There is no injury that justifies any disruption of our parent/child relationship except that
of the co-defendant’s feelings and belief system.

The repeated deprivation of rights and separation as ordered by the Sacramento Superior

Court Commissioners Winn and Tedmon have cause irreparable harm to myself and
children.

The current order impedes on my divine rights to practice my religion as secured by the
perfect Constitution and to parent my children as their mother because as long as [ pose no
imminent danger, threat, or harm to my children, we can never be separated as separation,
even fora short time can potentially cause irreparable harm, an EMERGENCY INJUNCTION
IS IN ORDER while the United States Federal Court decides the outcome of the class action

lawsuit being carried out by my prophet Noble Drew Ali and his heirs.

14

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 38 of 77

Per 28 U.S. Code § 1746 I, Keniece Ford-El, a first inhabitant, Moorish American Moslem, a
True American National and natural person declare under penalty of perjury under the laws
of the United States of America that the foregoing is true and correct.

Executed on April 11, 2019

/S/ Ford El, Keniece
Keniece Angelique Ford El

 

INTRODUCTION

The defendant has controlled the narrative of our conflict by slandering my name and character in
the community and also in the lower court with unsubstantiated accusations, Unfortunately the
court has adopted his narrative as truth and has denied me and my children due precess to
present my side and for the court to discover the facts. The court appears to believe I am the
problem when truly the defendant is a controlling and diabolically abusive man who appears to be
angry with me for escaping his tyrannical and narcissistic ways. In turn, the defendant is taking his
anger out on me while using our children as pawns in his malicious and very evil game. The
defendant is and has always been physically, psychologically, verbally, emotionally, financially, and
spiritually abusive to myself and now my children and therefore poses an imminent threat to the

overall wellbeing of our children as well as myself.

This all started in June of 2015 when the Superior Court of Sacramento answered the ex parte
request of the defendant and father for relief from accusations of child abduction by me, the

Claimant and mother. The defendant claimed { abducted our two children, Naeem Ade

15

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 39 of 77

Ford-Mosley -El, and Nia-Zahra Gennoise-Ford Mosley-El, from Sacramento, California and took
them to Atlanta, Georgia without his knowledge. The defendant had full knowledge of my plan to
take our children to Atlanta as we had a verbal agreement that our children would spend the
summer with me in Georgia. Things went south when the defendant broke our agreement to
receive family counseling together for guidance on how to tell our children that mothermy and
daddy were no longer together. Two days before our appointment, the defendant canceled. We
agreed in the spirit of the children’s best interests, that counseling was the best way to handle this

very delicate situation for them.

Prior to him cancelling the therapy session, the defendant made it clear that he was not interested
in working together toward a reasonable co-parenting agreement. Every single one of my
co-parenting petitions were dismissed. He hardly kept his word or honored any of our agreements
when it came to the children. I didn’t realize it then but it’s clear now that over the three months of
which ] was traveling back and forth from Georgia to California, the defendant started to assume
all parental authority and strategically set himself up to push me out of our children’s lives

blocking me from phone calls and time with our children.

Afraid that he might attack me as he had in the past or that he would continue to block me from
our children and dishonor his word and our agreements, I took the children with me to Georgia in
May of 2015 only letting the defendant know once we were in Georgia. This proved to be a terrible
mistake, meaning | erroneously presumed that my actions were legal. | am the children’s mother

and, the defendant and I were never married, had no court order in place, and I was sure te tell

16

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 40 of 77

him our location once we were settled; { thought I was doing everything right as it has never been

my intention to break the law.

SUMMARY OF ISSUES

 

This case presents extraordinary circumstances that require an emergency writ of mandamus to
compel a judge to replace the current order with a temporary order while the United States
Federal Court decides the outcome of the class action lawsuit as being carried out by plaintiff
Noble Drew Ali and his heirs (I am an heir). This temporary order is needed because the
defendant, Xavier Mosley cannot be trusted to do the right thing as he continuously acts outside of
what is best for our children and has always, since the dissolution of our relationship, stood in the
way of my natural relationship with our children by keeping them from spending time with me,
blocking phone calls, and monitoring calls. He is now doing this legally with the support of the

court.

NAEEM’S MEDICAL HISTORY

Our son is carrying an unfortunate and heavy burden. He was diagnosed with childhood
depression in 2014. He has a rare medical condition called juvenile ossifying fibroma. He is blind in
his left eye as a result. The current order impedes on my ability to care for and assist my child

through this heavy time.

Recently, the defendant and I learned Naeem’s condition has grown to be more critical than it has

been over the last year and a half. His surgeon, Kurtis Auguste, is suggesting an “open surgery, both

7

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 41 of 77

by craniotomy from above and endoscopic-assisted fibroma resection from below” which means
his surgery will include an incision at his head and surgical access through his nose. Dr. Auguste is
suggesting the surgery happen within the next month or so, meaning in June. The current order

impedes on my constitutional protected right to legally make any decisions for my child.

It's been one year and a half, October 2016 since Naeem’s first surgery. Because Naeem’s condition
is so rare, the defendant and I, with the blessing of Dr. Auguste, agreed we would do our best to
discover, if one exists, a complimentary and/or alternative method of addressing and hopefully
curing our son’s condition. We have been told that while surgery may offer a remedy it does not

guarantee a cure.

The defendant and I agreed last year, following a MRI scan post surgery that Naeem would spend a
month with me in Oakland so that I could provide him uninterrupted care. While in my care
Naeem was seeing a highly respected and qualified Chinese Medicine doctor in San Francisco by
the name of Dr. Féng. In a very short time, Naeem began showing positive signs that a combination
of acupuncture, moxa and herbal treatments were helping as a result of weekly visits with Dr. Feng
as well as consistent home care treatments of moxa, herbs, and massage. Unfortunately the
defendant was negligent and unapologetically inconsistent with Naeem’s treatments. He was often
forgetting to give Naeem treatments and failed to share Naeem’s regimen with the caregivers of
which the defendant leaves our children including a time when our children visited the
defendant’s mother and sister for a whole week. The defendant harassed me about creating a
healthy meal plan for Naeem but never honored it nor required his staff of nannies to honor it.

Xavier has been negligent and dismissive of our agreement to do the best we can to prevent our

18

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 42 of 77

son from having to have another surgery. It's indicative of the Xavier's inability to co-parent in a

way that values the best interests of our children and honor our agreements.

Our child is facing a very serious and highly invasive surgery, one that requires support and love
from both myself, the defendant, and our families. The current order impedes on my right to
support my child while he's going through this very difficult time. The current order instead
supports the defendant's sinister efforts to keep me and my family away from our children simply
because he doesn't like us. His efforts have nothing to do with the best interests of our children as J

nor my family pose a threat.

[ have never been a danger to my children, I’ve only been a loving mother willing to always share
physical and legal custody with the defendant yet he continues to blatantly rnisrepresent facts to
the court and use the powers of the court and his financial advantage to continue to legally abuse

me and our children.

My children’s well-being has always been and will continue to be at the center of my love and duty
as a mother. Unless blocked by the defendant, { have always been their caregiver and first healer
whenever they have been sick. I have never attempted to block medical care for either of my

children but have only sought to work alongside their medical providers in effort to assure they

always receive the best care.

19

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 43 of 77

HISTORY OF DOMESTIC ABUSE

The defendant has a history of violence against his domestic partners. He physically abused
his ex-girlfriend and was charged with assault on December 13, 2000 in Multnomah,

Oregon, case number CMCR 0760388DEF00001.

linitiated the dissolution of my relationship with the defendant for the third time, in 2013 after

experiencing physical abuse of which one time he threatened to “break my fucking neck”.

The Mr Mosley has controlled the narrative of our conflict by slandering my name and character in
the community and also in the lower court with unsubstantiated accusations. The court has
adopted his narrative as truth and has denied me and my children due process to present my side
and for the court to discover the facts. The court appears to believe | am the problem when truly
the defendant is a controlling and diabolically abusive man who appears to be angry with me for
escaping his tyrannical and narcissistic ways. In turn, the defendant is taking his anger out on me
while using our children as pawns in his malicious and very evil game. The defendant is and has
always been physically, psychologically, verbally, emotionally, financially, and spiritually abusive to
myself and now my children and therefore poses an imminent threat to the overall wellbeing of

our children as well as myself.

When the defendant and I were together he worked long hours and traveled often leaving me
alone to raise our children. I was happy to be their mother and be their caretaker so I didn’t mind.
Whenever he became stressed out about bills he would attack me for not having a job, then turn

around and harass me for having a job. He would have to take on more responsibility with the

20

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 44 of 77

children whenever I was working so | found him shouting at me often saying my job was
interfering with his ability to work, It was draining and exhausting. When the defendant first
learned of my plans to leave the relationship he and his family accused me of abandoning our

children.

Once I was able to plant my feet in a new home and sent for our children to visit with me the
defendant accused my of kidnapping our children, First I was accused of abandoning them then
accused of abducting them. This is indicative of how the defendant has always attacked me
psychologically. He has always belittled my efforts to better myself by going to medical school.
He constantly talks down to me telling me I’m a bad mother for breaking up our family. He
tells me Nagem’s medical condition is my fault and that I don’t deserve to be his or my
daughter's mother. Anytime I offer the defendant money he tells me he doesn’t need it only to

turn around and harass me for not helping him out financially with the kids.

The defendant lied to the court about my intentions and our history. He has a history of
changing the course of action whenever he feels like it regardless of how these changes affect

our children.

As a result of the defendant's perjury, the lower court gave the defendant full custody leaving me
with 6 hours of supervised visits, This happened again on April 5, 2018. The defendant blatantly
lied to the court when he filed another ex parte on the grounds of abduction after our son ran away
from the defendant’s home. The lower court once again sided with the defendant accepting only

accusations as justification for granting him full custody and granting me four hours of supervised

21

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 45 of 77

visits in a certified facility with time paid for by me, the Claimant. The judge ruled that I violated

the court order from June 2015.

Because of our son’s medical condition, the defendant and | had a verbal agreement to share tire
with our children 50/50. We have honored this agreement since the Fall of 2016, Because my
daughter goes to school in Sacramento | pick her up every week on Friday evening between the
hours of 4pm - 6pm; I get Naeem on Thursdays because he’s homeschooled. I drop them off in
Sacramento on Monday mornings; Nia at schoo] and Naeem at home with defendant. Xavier lied to

the court about us ever having this agreement.

The defendant failed to tell the court on April Sth, 2018 that he was guilty of “unclean hands”. The
defendant refused me access to our daughter for four weeks straight- March 2 - 30, 2018 as well as
access to our son on the weekend of March 16th simply because he doesn't like my mother. He
holds double standards and only seeks to use the power of the court to gain the upper hand over

me, not to protect the best interests of our children.

DEFENDANT'S PERJURY

The defendant blatantly misrepresented facts during April 5th’s hearing to discredit me and gain
legal custody. He actually trusts me most with our children's health as he always puts my children
in my care to heal when they are sick, I have the advantage of being a very intuitive mother, which
allows me to know them in ways others do not. | am also an integrative and holistic health
practitioner: I hold a Masters degree in Integrative Health Studies and J am currently earning a PhD

in Chinese Medicine at the American College of Traditional Chinese Medicine. I'm studying to

22

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 46 of 77

become a licensed acupuncturist and herbalist. Though I am nota medical doctor, Iam a well
studied and knowledgeable holistic health practitioner with a deep respect for the doctors who are
charged with caring for my children. We have always worked together as a team to keep our

children healthy.
INJURY BY ADDITIONAL DEFENDANTS

UCSF Benioff Children’s Hospital of San Francisco - Refused me access to my son during his

surgery though there was no order place that expressed I was not allowed to visit my children.
Darci McKean (Mr. Mosley’s attorney) - Legal harrassment!

Ann Cinnamon - Even after the order as expressed by Commissioner Tedmon, Ms. Ann refuses to
hand over the records of sessions she has had with our son Naeem. We have called and emailed

her more then three times, to no avail.

Dr. Gary Bean - Has been my children’s doctors since they were infants. He knows of my religious

exemption that protects my children from vaccination, yet he vaccinated them anyway in 2018,

Defendants Xavier Mosley, David Elliott, Commissioner Winn, Commissioner Tedmon are all

listed in the summary above.

23

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 47 of 77

AFFIRMATION

A preponderance of evidence is legally insufficient to limit or terminate any parental rights.
Issuance of any temporary order not ordering equal custody is unlawful without convincing
evidence that 1 am unfit or dangerous to my children. Any ‘non’ evidentiary hearing without
ability to call witnesses, ability to present evidence, ability to cross examine and notice of every
issue before the court that day, cannot legally even reduce parental rights - even a little.

“The Best Interests” of the children, California state statutes are vague, value judgment, and cannot
be used until after harm to a child is proven. There was no harm to my children when the court
revoked my rights during the ex-parte hearing initiated by Mr. Mosley on April 5th, 2018. There
was no abduction per the defendant’s accusation. It is my understanding that parental rights are
divine birthrights. Equal custody and equal parenting time are the only order the court should give
relative to parental rights unless there is clear and convincing evidence, full due process —
including the right to confront any accuser and present witnesses and evidence- and strict
scrutiny. However, there is plenty of evidence to support that Mr. Mosley have limited rights to our
children. His rights will be limited until he can show genuine good faith to be loving, respectful,

and able to put the children’s interests in front of his own need for power and control.

ORDER

 

Based on the evidence of Mr. Mosley’s inability to co-parent in a healthy manner as well as the
evidence of his unwillingness to protect the best interest of our children, I demand this remedy

that truly values the best interest of our children:

24

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 48 of 77

According to my religious law, I am to care for my children on a daily basis and therefore will

have 100% lawful and physical custody.

Mother shall have sole legal and physical custody of the children.

Children will live with Mother at the commencement of Summer break 2019, allowing them
time to finish out their current school year.

Mother will enroll children in school for Fall 2019, in Alameda County where she lives.
Father shall have weekly access to the children, including visits and daily phone calls.

NON CUSTODIAL parent gets the children every other weekend, Friday - Monday morning
during the school year.

Father shall refrain from emotional and mental abuse of the children as well as derogatory
conversation about mother, mother’s family and belief system.

Father is required to attend therapy and 20 hours of parenting classes to continue to have
access to the children. Must be completed by September 2019.

Father will be allowed 4 hours of professional supervised visitation with the children for
failure to complete therapy and classes by September 2019.

Mother and father will split the summer 50/50 - Father gets the 1st half; Mother gets the
second half.

Children are NEVER to be vaccinated as this is against Moorish American Law!

Father shall pay mother $5,000/mo. in child support.

Exchanges shall occur in Fairfield, California. All exchanges shall be peaceful and conflict free.

25

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 49 of 77

 

e Father shall check in with mother before taking children out of the state and is not to make
plans to take the children out of the Country until a notarized agreement is made between he
and Mother.

© Mother and father shall discuss medical and educational decisions.

e Inthe event Mother and father disagree on major decisions, Mother’s decisions about health
and education take precedence as governed by the laws of her religious society.

e Mother and father shall continue co- parenting counseling in Sacramento with Stephanie
Stilley for a total of 6 sessions.

e Inthe event of conflicts, Mother and Father are to resolve conflicts, as much as possible, within
their faith based communities. If issues cannot be resolved peacefully without court
interference, father will be responsible for any and all court fees including attorney fees of

Mother.

Per 28 U.S. Code § 1746 IJ, Keniece Ford-El, a first inhabitant, Moorish American Moslem, a
True American National and natural person declare under penalty of perjury under the laws
of the United States of America that the foregoing is true and correct.

Executed on April 14 2019
{s{ Noble Drew Ali, Sheik Johns Ei. S Grand Governor, Disciple in Trust
Sheik S. johns El Moorish American Moslem

Noble Drew Ali
P.O. Box 8606
Lancaster Pennsylvania 17604

mstoal6.pa.gov@gmail.com
717 615 0942

26
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 50 of 77

27

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 51 of 77

 

|
!

EXHIBIT: 1

tf

Proof of Nationality and Divine Creed

 

 
 

(Bis NRE” Wd, oti Ta ad

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 52 of 77

 

 

                                      

 

wea Lee SpE SESE
LHUOWd TRL TIV AWdaG THON
PY SMAULAO NIZHNY WY Le

Va Hap ety pe fer] AB tia APR att

Hi ses Soa SAUCE]

        

ay TOWRA VAP

HVT WViSI

 

ba
|

HE GBT ay Boece) Su

     

ee SELL CYT MAAC) Jaca
: STPSUL FO NITZLUIDY WY LE

   
 

: eww TOR Nay FY SE Qe id ae Yt Bae deta?
3 rae OTS RS Meg TR at Me QcU" OS td aac, tS og So tay

Bu ST PSUR TOSEMS T&Lies Ty RTE Raul Sua) AL ET sory de OW GLa, ane iy

‘ a ny pay 77 vg |
q TA STAAL
HVT _ = WISI

 

 

oy mig oh

 

s3HdOed THL CIV MaeG FON
WS AHL gO NECUIDY Wi be
mg caet OR =

fae hy ey OTE
DAW a Oo tye d te: Maal Sa ot temas an Sula UA
epee” SE MEP Tet TEL :

ety, Mela ee gt aT: Tar OP a Sa
a

 

WII

NE I RAT AH I Sp Tame AR I

 

 

 

 

 

 
 

   

g Vn AW a ern 2, ot eM, Momreyeclans,
3 LSS che che MEAN Mrek Ane
Act eK as ahinkic. CACC ON MN

4 Wo our ely Ss PSACYE> ark o Sakon’.

a

   

A ome, BS. ny EC R—

c
O

W\ corn Dhaene Warncnr ot FEY LON.

1 Paine, 4 MGormedion os Sraqnewers oo himtmbres

d VA new Onder my Wend oor AN Sel.

hos Degaietl 2
W\sonved Tad teMection. VW syne of oak RomvzAce

 

eEE. Mk MES OS SY A EE Rs RE. * ,

Nativity: an. [O ZO o B

Gender: Woman Eyes: Bim
weight: LON telgnes 3

Hatr: { on
Room 4: gO

_ Secretary Signature ‘ “ys AL At
vane: it HUA ae 1O

 

 

minis; Noy 36,2005.
Gender: { Nols Eyes: £m.
Weight IO Height: “J

Hair: 4) ¥

 

 

Pucto

Secretary Signature: Bae AL. uit fh
name: LULU FA EL see 1

 
 

  

ativi
Gender: Usbyy mn Eyes: LY]
Welghe: | 30 Height: 8 i
Hale: Blk.

 

 

 

  

Seog, RATE IEE ar I, RE Ee a RE | IPS RE lag mr a «remap EE EI eG

 

 

 
ae nme ACASE_5:18-CV=05639 JEL DOCUMENL 2Qkelled OALLBEL9.. Rage Off Fait a. i cases «. eAiied

 

EXHIBIT: 4 !

Court orders

 

 

 

 
  

 
 

 

 

 

FILED, Fi nO

     

Superior Court of California

County of Sacramento ~ oon |

DISPOSITION OF EX PARTE APPLICATION ATTA HMENT ~5 2b |
FAMILY LAW |

 

 

 

 

 

 

 

 

 

 

 

Future Hearings: Not eoterela ul hy So se aK
ea cy Le Mosley Date of Application:
5. Case Number: ASELO2 201.
" vevece be, Ford Notice was given on: of 4 iS
Respondent at: [530 jam pm to appear in
dp \20 at @o'3o bZam [_}pm
Other ParentGlaimant : , by : fof Telephone ["] In person [_] Fax/Email
[_} Other:

 

 

 

 

 

 

Moving Party: }X{ Petitioner (] Respondent [} Other

 

 

 

Appearances:
Petitioner {X1 (Attorney) John Mortem
Respondent {_] (Attorney)
Other: ["} (Attorney)

 

 

 

The application Is granted.
The application is granted as madified below.

The application Is dented. Insufficlent showing of immediate harm (Le., no emergency). (See Family Code
§3064; and Cal. Rules of Court, Rule 5.151(d).)

The application is denled due to lack of notice. (See Cal. Rules of Court, Rules 5.151(e), 5.165.)
This matter may be heard on the court's regular hearing calendar.
Parties are referred to Family Court Services for [_] immediate [_] regular mediation.

Other: JL bhCa cnclecer, a ere _ _
Lo c- Lele (D2 by ZG: fs Ss

Poffee pubited, 2 SMA

Lise fe ae Le LLY LEC ee ae

LEE? Ye Ac 28. dal LECCE th

~“aooo oo oO ww

 

 

 

 

A Mebely. aye per PO OGLE. con :

Dated: A F [ Ss
ile Superior oe JORIN-P. Winy

‘FUE-LP-833 (6/24/14) Orde; Datermining Disposition Local Rules §.13
of Ex Parta Application www. saccourt.ca.gov

paca er st = ‘ et a se

 

 

 

 

5 PSY METER, ET, Sm

Si sear tt aimee MT

 

 
 

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 56 of 77

 
 
  
  
  
   
 
  
   
  
  
  
  
 
 
   
    
  
 
  
   
 
  
   
 
   
 
  
    
    

  

Superior Court of California

County of Sacramento
DISPOSITION OF EX PARTE APPLICATION ATTACHMENT paca Ott

FAMILY LAW

Future Hearings: [ | Wit’
rust (IAps ey Date of Application: 4 l 6 [16

Ss. | ase Number. WALOLaI
"KE / IC Ce Feel Notes woe en on: 4 4 \®

 

 

 

 

 

 

 

 

 

 

 

 

 

Respondent
at: Cf Lam {_]pm to appear in
D__{ Fiat t_ 692 {on [lpm
Other Parent/Claimant by: (J eerie (Jin person (_] Fax/Email
Yorrenn
epee a

 

 

Moving Party: Petitioner [] Respondent [] Other

 

 

 

 

 

Appearances:
Petitioner [i (Attorney) Dawe Me CMM
Bd Respondent (1) (Attorney) !
Ts Other: (1 (Attorney) |

 

ce
The application is granted.

The application is granted as modified below.
The application is denied. Insufficient showing of immediate harm (Le., no emergency). (See Family Code
§3064; and Cal. Rules of Court, Rule 5.154(d).)

This matter may be heard on the court’s regular hearing calendar.

O
me The application is denied due to lack of notice. (See Cal, Rules of Court, Rules 5.151(e), 5.185.)
C
CJ Parties are referred to Family Court Services for [[] immediate (J regular mediation.

Other: ¢p fins <titad reste Sail (ihak tis af Cet ssc d
CG, Medi 2 HA ith SPcAwis2 Absns4f (tok tus.to& Lhhis ate.

piled psd Cetin Dias Fat vl fe TE fe as Pith (trl » Fie”
a Eee. wb files aid LUMA Ga pit LUNE. fut aM, fl AEH. flecte
Limi. Gay feat Lit ose GF SPs worrue. pipet hem i)
a ht i pifecow (Magee oy FelTh ESF 7 1 teen ,
CD Lele” Dost hth aut wn a, Foe FULL tnt vg J table ‘Bs os Ulett
LP let teed Het job Stal by Mi Te tZ At ah WG qf (7 Bc ay oo ar

Serle a fhrdte Mit for Bit FY ELL aye . j |
Dated: ____ APA = 5 2018 ha 1 2/| 4 A! \ |
Judge’of thé Puperiot ‘Court SCOTT LL TEDMON |

 

 

 

 

 

 

 

 

Local Rules 6,13

Order Datermining Disposition —
ww. saccourt ca.gov

i "LE-633 (6/24/14
FUE-L ( ) of Ex Parte ta Application

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 57 of 77

 

 

 

 

 

 

 

 

Superior Court of California ELECTRONICALLY FILED BY
Superior Court of California
County of Sacramento County of Sacramento
sie \ \ . Family Law
William R. Ridgeway Family Relations Courthouse 1/14/2018
4:33 PM
Findings and Order After Hearing £. Chang ~ Deputy Clerk
Date: 1/14/2019 Judicial Officer: Scott Tedmon
Time: 10:00 AM Clerk: E. Chang - Deputy Clerk
Department: 420 Reporter: none
Moving Party: Respondent Interpreter(s):
Filed Date: 6/4/2018 Case Init, Date: 6/2/2015
Case Number: 15FLO2801
Case Type: Private Paternity
Hearing Type: OSC Custody
Parties and Appearances
Petitioner: Xavier L. Mosley (present) Attorney: | Darci McDermott (present)
Respondent: Keniece A. Ford (present) Attorney: Eric Riviera-Jurado (present)
Other Party: Attorney:

Other Attendees:

 

After review of the pleadings and hearing oral argument, the Court orders the following:
Custody and Visitation

Naeem - 13 (DOB: 11/30/2005)
Nia - 10 (DOB: 1/10/2008)

4. The Court adopts the recommendations of the FC 3111 Private CCRC David Elliott, as set forth on pages
33-34 of his report and which are attached herewith as part of this order.

2. Paragraph 3 of Mr. Elliott's recommendations, as set forth Mother's unsupervised parenting time shall
begin on 1/26/19.

3. Mother's parenting time is restricted to the following counties: Alameda, San Francisco, Contra Costa,
Santa Clara, Solano, Yolo, Sacramento, San Joaquin, and Placer.

4. Exchanges shall occur in Fairfield. All exchanges shall be peaceful and conflict free.

5. Mother and Father's co-parenting classes as set fourth in Mr. Elliott's recommendation in paragraph 6 shall
begin within 30 days. The parents shall equally share the cost of counseling.

6. Nia shall continue counseling with Emily McDougal for at least 2 additional sessions and from there until
Ms. McDougal determines counseling is no longer needed.

7. Both parents shall have access to the children's medical and school records.

 

 

Date: 1/14/2019 Findings and Order After Hearing Page 7 of 2
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 58 of 77
Findings and Order After Hearing

Date: 1/14/2019 Time: 10:00 AM Dept: 120

Case Number: 15FL02801
Case Title: XAVIER L. MOSLEY VS. KENIECE A. FORD

 

 

Cont.

8. Both parents may attend the children's medical appointments, school events, and extracurricular activities.
9. Mother's phone calls with children shall be unsupervised.

10. A status review report from the co-parent counselor, Naeem's therapist and Nia's therapist shall be
provided to counsel and the Court by 4/8/19.

44. A review hearing on custody, visitation, holiday and summer schedule is set on 4/22/19 at 9 AM.
42. Petitioner's request for attorney's fees pursuant to FC 277 is reserved fo the 4/22/19 hearing.

43. Mr. Elliot's FC-3111 CCRC Evaluation Report is confidential and shall be seaied, other than the
recommendation attached herewith.

Set for Order to Show Cause on 4/22/2019 at 9:00 AM in department 120.
Other Attachments

in addition to any attachments explicitly called out in the form, the following are attached to the end of this
document in the order of appearance:

41) Mr. Elloitt's Recommendations

foul Areal Date: 1/14/2019

Judicial Officer

 

 

Date: 1/14/2019 Findings and Order After Hearing Page 2 of 2
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 59 of 77

Recommendations

Based on the above analysis and data the following is recommended in the best interest of the
children at this time:

Legal and Physical Custody

1, Legal Custody: Father shall continue to have temporary sole legal custody of the
children.

2. Physical Custody: Father shall continue to have temporary sole physical custody of the
children.

Parenting Plan

3. Mother’s parenting time shall be every other weckend from Saturday at 9:00am until
Sunday at 7:00pm.

4. Mother shall have phone contact with the children on Mondays, Wednesdays and Fridays
at 8:00pm. Mother shall call the children. Father sha!l make the children available.
Mother and Father can agree on a different time, however if no agreement is made the
time shall be 8:00pm. .

5. Father’s parenting time shall be all other time not accounted for above.

ne Communication and Counseling
“6. Parents are to attend and complete a minimum of 10 sessions of Co-Parenting
Counseling. The following four.therapists would be appropriate:

A. Carol Greenfield, MFT — (916) 924-1202
B. Tim Rood, MFT — (916) 492-6246

C. Jack Love, MFT — (916) 929-5765

D. Stephanie Stilley, LCSW — (916) 923-9300

7. Mother shall attend counseling to address issues identified by this report. The therapist is
not limited to the issues in this report and shall also treat any other issues identified. The
therapist shall be given this report to gain information about the issues. The therapist
shall determine the frequency of the counseling.

Care of Children

8 Naeem shall continue to be in counseling with Ann Cinnamon. The frequency of the
counseling shall be determined by Ms. Cinnamon.

9. Mother shall not travel with the children outside of her home area unless it is to exchange
the children with Father.

Page 33 of 34

 

 
>
ca “

ao

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 60 of 77

10. If a parent has a concern about the physical or emotional safety of the children, they are
directed to confer with the other parent about his or her concern.

41. Parents and significant others shall not make negative or disparaging comments about the
other parent or the other parent’s significant other in front of the children, to the children

or around the children.

12, Mother and Father shall go to Child Custody Recommending Counseling in 6 months to
evaluate Mother’s adherence with the above recommendations and the parenting
schedule.

Respectfully submitted,
Daw To Wirt LCSW

David T. Elliott, LCSW

Page 34 of 34

 

 

 

|
|
|
|
|
|
|
 

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 61 of 77

EXHIBIT: ®

Letters from Children's Hospital blocking me from Naeem during his surgery &
Proof alliance w/ Naeem's doctor.

 

 

 
 

 

 

fare 3

 

____Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 62 of 77

Mosley, Naeem A (MR # 60499462) Encounter Date: 09/05/2018

Mosley, Naeem A MRN: 60499462

Progress Notes Encounter Date: 9/5/2018

Rebecca Gates

Social Work Note
Date of Service: 9/5/2018

Obtained mora recent court order (7/9/18) from mother (Keniece Ford) via email that
limits her to supervised phone calls with her children, Court order has been seanned into
APEX.

Notified mother by secured email today that she is not permitted to visit during Naeem’s
upcoming hospitalization based on the court orders on file. Per court order, father (Xavier
Mosley) is required to keep her up to date on their children's medical information.

FYI describing this plan is in place.

Rebecca Gates, LCSW

Manager, Pediatric Social Work
502-2188

Social Work
on 9/5/2018

Mosley, Nacem A (MR # 60499462) Printed by Amy Hyams [8259] at 12/6/18 3:51 PM Page 1 of |

 

 

 

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 63 of 77 ~~

aman it Ma Tan im amie 2

t
ab
2
i

je

Mosley, Nacem A (MR # 60499462) Encounter Date: 09/06/2018

 

Mosley, Naeem A MRN; 60499462

Progress Notes Encounter Date: 9/6/2018

Rebecca Gates

: Social Work Note
‘ Date of Service: 9/6/2018

Spoke with mother (Keniece Ford) at 510-993-8462 to discuss her concerns that UCSF is
misinterpreting the court orders on file. Reiterated that per the court orders she is not
permitted to visit during Naeem's upcoming hospitalization but is allowed supervised
phone calls Per court order, father (Xavier Mosley) is required to keep her up to date on
their children's medical information. Mom requested to speak with my director with
information provided per her request.

 

i
“
¢
t
i

FYI describing this plan is in place. Court orders have been scanned into APEX.

Rebecca Gates, LCSW
Manager, Pediatric Social Work
502-2188

ae A semen ge

Sacial Work
on 9/6/2018

 

 

ae en ee a ee

Mosley, Naeem A (MR # 60499462) Printed by Amy Hyams [8259] at 12/6/18 3:51 PM Page | of 1

 

{

 

 
 

 

 

Case-5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 64 of 77

Prone Kenlece Ford beri tr cier cs
Subject. Your report
Date. November 29, 2018 at 12:16 PM
Tato ack eye Pagid Ito claltin ¢ on

Coo on Any

 

   

pinche

 

David,

Stephanie reached oul to me by text the other day and asked {hat I give her my availability fot another session per Xavier's request. fm a bit
confused about how we gol here. You told me two months ago that you were done with the assessment and would be working on turning in
your repor.

i'm also curious to know why mine and my lawyers emails requesting your time frame for completion have gone unanswered.

I'd like to note that | spoke wilh one of my collateral contacts today and il seems you haverr't reached out to them yel either Do you plan to do
so?

Forgive ma if i'm a bit sharp but my children and my time with them are al stake here. They told you with their own mouths thal they miss me. |
can't get fost time back, and for what? | ami not a danger nor a threal to my children.

No one fas been able to prove olherwise.

I'm definitely curious about what might be dragging this process out, if my children’s well being is being taken into account, and if the amount
of time we've already spent apart might be weighing on you.

I'm praying this process is a fair one and there is no bias towards Xavier because he's paying for this.

| must be honest and tell you | don't feel a whole lot of compassion here tor our situation Ror do I feel a sense of urgency. That's a huge
concern.

Please, help me understand why you need lo see me again and why are we wailing an additional month for you to linish your report. lve been
more than compliiant and am willing to continue to comply And, [I'm entitled to some answers.

Thank you,

Keniece

Sent from a woman wilh stars in her hair

 

 
 

Case 5:18-cv-05655-JFL Document.29.. Filed 04/18/19 Page 65.of 77

Prone Kenlece Ford .- teri: tee oun

wae
Subjvet Your Report 9d
Date. November 20, 2018 at 1.01 PM ‘ae
Ta ee eta ure i ant
Goo nadine cus ber bch ay tee Wut yn tet
Hi David,

i'm writing to discover if you have finished of are close to finishing your report. The December 3rd court date is fast approaching as birthdays
and holidays also are and f'd like to spend this special time with my children.

Naeem is turning 43 in 10 days and I've onty been me with refusals to have a conversation about his bday plans.
Nia has experienced things in her lite that most any mothers would want to be present tor but | missed.

| appreciate your process and frankly ‘'m tired, irustrated, and annoyed about how long this process is taking. It feels dismissive to mine and
my Children’s desires.

With that said, please grant me insight into your progress and when we might be seeing your report.
Thanks sincerely,

Keniece

Sent from a woman with stars in her hair

et, “es MEE TER, TR RR, Be

ne ec, A Sl NOIR TEM A

 

 

 
 

 

 

-CV205655-JEles Racument29.-Filed-O4/18/19 Page 66 of 77

Best to you and Naeem for now.

Regards,
KA

 

From: Keniece Ford <keniece@me.com>

Sent: Monday, November 27, 2017 5:26:39 PM
To: Auguste, Kurtis

Ce: Xavier

Subject: Re: Naeem's progress

ri Or. Auguste!

[hope it's not asking too much for you to send us a summary of Naeam's most recent MF and of our discussion about the plan for future
treatment?

Also, would you please verify our discussion about Naeem continuing to see Dr, Fang and receive Chinese medicine as a complimentary
treatment over the next 2 months (the time between now and his next MRI).

itis my understanding that 3 months allows enough time to assess the progress of treatment as an altemative option to another surgery.
is this accurate? | want to make sure we're all on the same page.
Thank you,

Keniece

Sent from a woman with stars in her hair

On Oct 24, 2017, at 1:08 PM, Auguste, Kurtis <Kuris Auguste’: ucst edi wrote:

Sure. How can we connect?

enn tna

From: Keniece Ford <kenigce@me.com>

Sent: Thursday, October 19, 2017 40:06:16 AM
To: Auguste, Kurtis

Ce: Xavier

Subject: Naeem's progress

 

 

Hi Dr. Auguste!
| hope this message finds you and your family well.

Naeem is seeing a Chinese Medicine doctor at a clinic in SF, which happens to be connected through the
UCSF system,

His name is Dr. Fang. He's really great and thorough, Naeem has been seeing him for about 3 weeks now.

He would like to speak with you to learn more about Naeem's medical history and lake the info to his team
of practitioners.

 

Would you be willing to speak with him anytime soon?

 

 

 

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 67 of 77

coe cea mim mes ABET man ee Mamareae oe mean, ee: RT 7 BACAR BRS Ra Ses ER AD Sheol RE, HS

We'd be very grateful!
Thank you,

Keniece of

 

Sent from a woman with stars in her hair

 

 

 

 

 
 

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 68 of 77

From: Auguate, Kurtle Kurtis Augusto:Pucst edu
Subject: Re: Naeem's progress
Date: Oecember 19, 2017 at 9:47 PM
Yo: Kaniece Ford kamecedemea com
Ce: Xavier xmosteymne com

Hello Keniece. | have to apologize: my wife and | are on-call for the Christmas and New Year's
holidays respectively and we rushed to take our kids back East to see family this week instead.
This usually means a hectic period before we leave because we don't take vacation often and
have to put everything in place before we depart. It's been a while since we have taken time for
ourselves. There are many members of my family who still had not met my 3 year old daughter.
Every so often, | have to step away from my practice to attend to my own family which | neglect
pretty much every other time of the year. Just not enough hours in the day unfortunately. Even
now, | can only find a quiet moment to check in on my patients after midnight here. In any

event, | am sorry that it has taken me so long to respond to your request to summarize the next
steps of care for Naeem. ,

In response to your questions:

- Naeem's most recent MRI continued to show findings from his prior post-operative MRIs: the
upper portion of the fibroma has been largely emptied of solid material and is effectively cystic.
The lowest portions, which were tucked away and not reachable from our prior craniotomy, are
solid and looked more solid than on past scans. This suggest that the fibroma is consolidating
and possibly progressing but it was hard to say that it was expanding. The left medial rectus
muscle of his orbit is being pushed by some of that lower solid material as before and this is
likely contributing to the bulging of his left eye. His right eye continues to look clear of the
fibroma for now.

- The standing recommendation from our multi-disciplinary UCSF Surgical Group (myself, Dr.
Theodosopolous, Dr El-Sayed) was that only a combined above and below surgery made sense
for Naeem. We also gave you a list of other recommended teams in Ohio and Pittsburgh that
you could approach if you were interested in a 2nd or 3rd opinion.

- Given that the surgical option was not one you as a family were ready for at this time and given
that you had coordinated an alternative treatment plan with Dr. Fang, | recommended an interval
MRI scan in 3 months, simply to keep track of this lesion and make sure it wasn't

silently expanding, perhaps threatening that right eye. During that time, you would continue to
receive a treatment plan in alternative medicine directed by Dr. Fang.

- Regarding the amount of time to assess the progress of treatment, unfortunately | have no
background in alternative therapies to make any comment on this and would defer completely to
Dr. Fang on this one. Only he could determine when is adequate or not to see results. Naeem
would be the first of my patients to try an herbal therapy for a brain tumor or fibroma and there

are no published reports of this option in our medical literature, | hope Dr. Fang would be able
to shed some more definitive light on this for you.

Please forward any additional questions you may have via e-mail, Unfortunately, this entire
week has been spent shuttling from family home to family home and | wouldn't have time to

step away to talk by phone. | will be checking e-mail again in the next 24-48hrs once | have the
chance.

 

 

 
 

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 69 of 77

From: Kenlece Ford incbeautyawcen gma con &
Subject: IMG_6907.PNG
Date: Apri 10, 2018 at 6:30 AM
To: Keniece Ford keniece'me.com

ee0o T-Mobile LTE 4:19 AM

<

 

&

4 8 12%t_

 

Ok no...

 

I'll do it right when | get
back

 

To the house

 

 

 

 

 

 

 
 

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 70 of 77

Fron: Auguste, Kurtla *uies Scuede ash ety
Subject: Visit summary (4/25/16)
Date: April 26, 20178 at 7:03 PM

To: YUGCHAE Sort, kevin Go mie cey
'
Hi guys,

Attached is the letter | sent to Dr. Bean's office summarizing the findings and discussion from our
visit yesterday. Hope this is heipful for this upcoming decision-making process. Let me know
how | can help.

Best wishes,
KA

Dear Dr. Bean,

We had the pleasure of seeing Naeem A Mosley in our office with a chief complaint of a juvenile
psammamatoid ossifying fibroma of the skull base.

The patient is a 12 y.o. male. He has a history of headaches and left eye vision loss. His work-up
revealed a cystic frontal skull base tumor. He is status-post a bifrontal craniotomy and tumor

debulking for optic nerve decompression on 10/21/16. His intraoperative pathology was
consistent with a juvenile psammamatoid ossifying angiofibroma. He was last seen in follow up
on 11/8/17. At the time, | discussed the proximity of his fibroma to his right eye vision as well as
to his hypothalamus and pituitary gland. Extensive discussion with endoscopic and skull base
experts at UCSF led to the consensus recommendation of more extensive open surgery to
eradicate as much of his fibroma as possible as a gross total resection would be difficult to
achieve. At the conclusion of that visit, the family agreed to consider further surgery but was also
considering an alternative medicine approach to treatment which they ultimately pursued. |
requested that, if the family did not want surgery at present, an interval MRI of the brain should
be performed in approximately 3 months. The family has had this scan completed and is here
now to discuss the findings.

Since our last visit, Naeem was seen by Dr. Koseoglu from the Ophthalmology service on 2/8/18
which showed left nerve temporal atrophy and left exotropia. The patient has not had any
significant headache and his only recent complaint is of tenderness along his paraspinal
musculature at his skull base on the right. He has not had any subjective change in his vision.
The patient reports that he has not had any significant weakness, sensory abnormalities, gait
difficulties or issues with coordination. He complains of tenderness along the incision where

underlying piating hardware Is palpable.

Review of Systems

Constitutional: Negative for fever.

Respiratory: Negative for cough.

Gastrointestinal: Negative for vomiting and diarrhea.

Rank AAanedianl Piadmenre

eis

—— i

et

se mates AMS, RI

oo gat —

 

 

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 71 of 77

Fddt VIEUWICd! MIBLUEY.

Diagnosis Date

* Benign tumor of bones of skul! and face

juvenile psammomatoid ossifying fibroma of planum sphenoidale
* Mild exercise-induced asthma

Vision joss, left eye

Onset: May 2016

Current Outpatient Prescriptions on File Prior to Visit

Medication Sig

Dispense Refill

« albuterol (PROVENTIL HFA; VENTOLIN HFA) 108 (90 base} mCg/act inhaler
Inhale 1-2 puffs into the lungs every 6 (six) hours as needed for shortness of breath/wheezing . --
DISPENSE ANY BRAND COVERED BY INS

* benzoyl peroxide 5 % gel

Apply topicatly every evening at bedtime . 90 g 3

« diphenhydrAMINE (BENADRYL) 25 mg tablet

Take 1 tablet (25 mg) by mouth every 6 (six) hours as needed for itching .
90 tablet 0

« fluocinonide (LIDEX) 0.05 % ointment

Apply topically 2 (two) times a day . 30 g 0

No current facility-administered medications on file prior to visit.

No Known Allergies

On examination Ht 152.4 cm | Wt 74.8 kg | BMI 32.22 kg/m?.

Physical Exam

Constitutional: He appears well-developed and well-nourished. He is quiet and reserved but
pleasant, mature and cooperative. He does not appear ill. No distress.

HENT: Left eye proptosis is present. His extraocular movements are full. There is light

perception in the left eye. Area of tenderness along skull base corresponds to a palpable, mobile
lymph node, Cranial hardware is palpable at the midportion of his incision at the hairline. His

bicoronal incision is well-healed.

Mouth/Throat: Mucous membranes are moist.
Neurological: He is alert. He has norma! strength. He displays no atrophy. No sensory deficit. He

exhibits normal muscle tone. Coordination and gait normal,

Skin: Skin is warm and moist.
Psychiatric: He has a normal mood and affect. His speech is normal and behavior is normal.

Imaging:
| reviewed an MAI of the brain from 4/9/18. This shows that his skull base lesion has increased in

size now measuring approximately 5.1 by 4.7 x 5.0 centimeters, previously 4.6 x 4.8 x 4.3 cm.

abe newb wea tee we ate ee we eee Ate oe Te bh ee eee AE oad Pet

wed ee tee wee Ten

ore mp orn oe

 

Sei pmsmeny ypaers: ames "er

 
 

 

 

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 72 of 77

rnere is an increase In ine ennancing ussue ana seprauons within tne superior nail or cné lesion
and solid material is filling in the cavity which was previously evacuated by his surgery.

ASSESSMENT AND PLAN:
In summary, this patient has a juvenile ossifying fibroma of the skull base which has caused left

eye blindness as well as left-sided proptosis. As previously discussed, this is a very rare condition
and rarer still in this anatomic location. Its presence in the skull base presents multiple technical
challenges and is difficult to access. In addition, vital neuroanatomic structures reside close by.
Although he does not have any new symptoms, | remain very concerned about his lesion and the
threat that remains to his right optic nerve, his vision, and neighboring structures such as the
carotid arteries, the hypothalamus and the pituitary gland. We discussed the imaging findings
which reveal interval re-growth of his lesion. With these findings in mind, | have recommended
open surgery, both by craniotomy from above and endoscopic-assisted fibroma resection from
below to give him the best possible chance for disease cure. I've asked the family to return

home and give this recommendation serious consideration and they agreed. I've asked the family
to contact me with any new questions or concerns. Should the family decide to observe further
and not pursue surgery, | would want an interval MRI in approximately 1 month's time.

ll be standing by to help this wonderful young man and his parents in any way | can.
Greater than 50% of this clinic visit was spent on patient counseling and coordination of care.

Thank you very much for allowing us to participate in his care. Should you have any questions or
concerns, please feel free to contact us at 1-800-550-1529 or you can page us through the

hospital operator at (510) 428-3000,
Sincerely,
Kurtis | Auguste, MD 4/25/2018

Division of Neurosurgery
UCSF Benioff Children’s Hospital Oakland

me EO

 

 

 

 
 

so stein» GASPS 18.6V205985- JEL wocument.29...Eiled.04/18/19...Rage-73 of. 77— ~- ------

EXHIBIT: ©

History of Domestic Violence by Mr. Mosley

 
 

eaGuM eC Oi29... Filed. Qa/18/19..Page.74 of 77 —

y,

(ee ee le ASO 51826V205655-J EL

 

 

 

Xavier Mosley

Personal Details
Address
Age
Date of Birth
Sex Offender
Ethnicity

Gender

A911Ne 215t Ave, Porliwnd. OR 97211

a5

Lied777972

No

BLACK

Moaic

12/13/2000 - Offense - Assault-4

Offense Date
Charges Filed Date
Crime Location
Crime Type

Offense Description
Case Type

Case Number

Court Name

12/13/2000

12713°2000

Multnomah, OR
Misde-mnecanar

Assault 4

Offcase Misdemeanor |
CMCR 076038BDLF00001

Multnomah County Courts

 

OD vicweo

 

 

 

 
Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 75 of 77

 

 

 

 

May 9, 2018
La Case de les Madres
\ $643 Mission Street, Suite 225
To whom it may concern: San Francisco, CA 96403
Tef; 4¢5.803.0500
Fax. 435.503.0001

This letter is to verify that Kenieca Ford received services at La Casa de
las Madres from 10/27/15 to 2/27/17. Crisis Line: 877.503 1850

view Laces OFg

‘La Casa de las Madres is a domestic violence agency that offers
emergency residential shelter and non-residential services to women,
teens, and their children while providing advocacy, counseling, family-based services, and
referrals. Our Drop-In Center also houses our two 24 hour Crisis Lines, Teen Program, Safe
Havens and Safe Housing Projects, and Community Education and Outreach Program. Off-site
we run the Emergency Shelter Program, Domestic Violence Response Team and the Mary

Elizabeth Inn Case Management Program.

If you require any more information, please have Keniece Ford sign a consent to release
information and contact La Casa de las Madres at 415-503-0500.

Thank You,

Bo-=

Jufieta Duarte
Community Programs Manager
La Casa de las Madres

 

ESTs we se

 

 

 

 
fea

10

11

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

Case 5:18-cv-05655-JFL Document 29 Filed 04/18/19 Page 76 of 77

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PHILADELPHIA

Case No.: 5:18-ev-3655

NOBLE DREW ALI, et al

Plaintiff, RE: 15FL02801
Vs

Xavier Mosley, et al

Défendant,

 

 

 

 

 

Certificate of Service

The undersigned claimant hereby certifies that on Aprilagot9 he personally caused to be
served the following a true and correct copy of the foregoing Removal to Federal Court Title 28
1441-°1442 1443, 1446 Notice Writ Emergency Writ of Mandamus with Exhibits , Notice
Emergency Injunction by mailing certified mail.» Com laud onc Drrpandiie : :

Clerk of Courts ED Pa
James A Bryne U.S Courthouse
Room 2609
601 W. Market Street
Philadelphia. Pennsylvania 19106
/s/ Noble Drew Ali Sheik S. Johns El Grand
Governor Disciple in Trust
Nobie Drew Ali,
Moorish Science Temple No.16
P.O Box 8606
Lancaster, Pennsylvania, 17604
717 615 0942
mstoal6.pa.gov@gmail.com

PAGE 1 OF 1

 

 
 

 

 

  

 

OZ 22ee2 ZOl6 966 S118 OFS6

 

HASWINN DNDIOVEL SUNLYNOIS SdSN

ZALL-9OL6L Yo VIM TAOV Hd
6092 WE

18 LANHYW 109

ab/alro iAVO AMSAIIEG O3L04dx3

 

9 Aeg-2 WWW ALUOldd

=e 99S | all

nem

 

 

    

         
        

   
